Citation Nr: 0834490	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder to include right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinus polyps and 
deviated septum.

5.  Entitlement to service connection for bilateral arthritis 
of the knee.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active service from January 1952 to July 
1952 and from March 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that denied the benefits sought on 
appeal.

The appellant presented testimony at a personal hearing in 
February 2005 before the undersigned.

On January 9, 2006, the Board issued a decision which 
reopened a claim of entitlement to service connection for a 
right ear disorder and denied entitlement to service 
connection for a right ear disorder to include hearing loss, 
left ear hearing loss, tinnitus, sinus polyps and deviated 
septum, bilateral arthritis of the knee, a lumbar spine 
disorder, a cervical spine disorder, and PTSD.  The appellant 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims.  In March 2008, VA and the 
appellant filed a Joint Motion for Remand.  The Joint Motion 
requested that the Court vacate and remand the Board's 
January 9, 2006, decision with the exception of that part 
that reopened the claim for service connection for a right 
ear disability.  By an Order dated in April 2008, the Court 
granted the Joint Motion and remanded the appeal for 
compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that he currently suffers from a right 
ear condition to include right ear hearing loss, left ear 
hearing loss, tinnitus, sinus polyps and deviated septum, 
arthritis of the right knee, arthritis of the lumbar spine, 
arthritis of the cervical spine, and PTSD that are related to 
his active military service.  The veteran contends that a 
mortar explosion occurred near him during his first period of 
service and the claimed disabilities are a result of injuries 
suffered at that time.  He further contends that a left knee 
disability is secondary to his claimed service-connected 
right knee disability and lumbar spine disability.  

The appellant alleges that he was thrown by a mortar blast 
during basic training.  As a result, he has stated that he 
bled from the eyes, ears, nose and mouth; sustained various 
orthopedic injuries; and was treated at Tripler Army Hospital 
for approximately eleven weeks.  His service connection 
claims are dependent upon finding corroborating evidence of 
that event during his service.  Additionally, as another 
stressor for his PTSD claim, he alleged witnessing a trainee 
dying when the trainee jumped on a live grenade.  He claims 
that he was treated at Tripler Army Medical Hospital for 
injuries suffered due to the mortar blast explosion claimed 
to have occurred between February and April 1952.  The 
evidence of record indicates that a request was made in 
September 1958 for service medical records to include 
treatment for the appellant's right ear in March 1952, and an 
October 1958 reply indicated that available records were 
forwarded.  However, as stated in the Joint Motion, 
additional clinical records should be requested from the 
National Personnel Records Center (NPRC) and the Tripler Army 
Hospital for the additional treatment the appellant alleges 
he received.  

Also, according to the Joint Motion, VA needs to request the 
veteran's personnel records which would show his units of 
assignment.  VA also needs to request that the appellant 
provide more specific information regarding the claimed 
stressor incidents in order to seek verification.  At 
present, the information contained in the claims file is not 
specific enough to request verification of the claimed 
stressor of a serviceman falling on a live grenade during 
basic training.  The appellant has stated that he did not 
know the soldier's name, he was in a different platoon, and 
did not know if the soldier lived or died.  Based on the 
information the appellant provides, a request should be made 
for unit records from the United States Army and Joint 
Services Records Research Center (JSRRC) for verification of 
the incidents reported.   

The evidence of record shows the appellant's right ear 
condition has included a mastoidectomy when the appellant was 
a child, and otitis media and hearing loss which have 
previously been denied.  The Board notes that in the October 
1958 denial the RO found that the draining in the right ear 
and slight loss of hearing existed prior to service and any 
increase in service was due to natural progress.  Many years 
later, at a VA examination in August 1986 the appellant 
reported having a hearing loss in his right ear since an 
incident in service with an artillery shell blast also 
described as a mortar misfire or explosion.  His most recent 
claim sought service connection for bilateral hearing loss.  
According to the Joint Motion, VA had a duty to notify the 
appellant of the differing evidentiary standards applicable 
to claims of service connection for disabilities that pre-
existed service.  In the circumstances of this case, where 
his claim had previously been denied on the basis that a pre-
existing condition had not been aggravated in service, VA 
should have tailored the notice to inform the appellant of 
the unique evidentiary burdens and presumptions under 
38 U.S.C.A. § 1111 and 38 C.F.R. §§ 3.304 and 3.306.  VA did 
not inform the appellant that in order to substantiate his 
claim he had to present evidence that a right ear disability 
to include hearing loss did not pre-exist service or that the 
pre-existing disability was aggravated in military service.  
Thus, additional notice is needed.  

In addition, VA failed to provide the appellant with a 
medical opinion addressing a right ear disorder, specifically 
right ear hearing loss.  A medical opinion is needed to 
address the claim of service connection for the veteran's 
right ear hearing loss and whether it underwent a permanent 
increase in severity during service.  With regard to the 
right ear hearing disability, the Joint Motion noted that 
there is evidence that the appellant entered service in 1952 
with normal hearing.  Upon separation from service in 1952, 
there was a measurable loss of hearing in the right ear.  The 
appellant argued that his right ear hearing loss was the 
result of a ruptured ear drum sustained from the alleged 
mortar blast as opposed to a mere component of his pre-
existing mastoidectomy or otitis media.  

An opinion is not of record addressing whether the hearing 
loss demonstrated during his first period of service was an 
acute and transitory hearing loss that was part of a 
preexisting right ear disorder or was a separate chronic 
disability that arose during service.  Additionally, an 
opinion is necessary to address whether the increased hearing 
loss shown in service represents an aggravation of the pre-
existing mastoidectomy or otitis media.  Thus, a VA medical 
examination and opinion should be obtained.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Further, in a February 2002 letter, the RO addressed the 
appellant's claim for PTSD but did not specify the types of 
information that would be necessary to substantiate the 
occurrence of the traumatic events in service claimed as 
stressors for PTSD.  The appellant reported his stressors 
were an alleged mortar explosion nearby to where he was lying 
on the ground and when he witnessed an incident of a trainee 
covering an exploding hand grenade with his body.  At his 
hearing the appellant testified that he was stationed in 
Hawaii with the 45th Company, 40th Battalion, Hawaii Infantry 
Training.  According to the Joint Motion, VA had a duty to 
notify the appellant of the evidence necessary to 
substantiate a claim of service connection for PTSD, in 
particular, evidence necessary to prove the occurrence of 
alleged stressors giving rise to PTSD, necessary in this case 
because the appellant did not engage in combat with the enemy 
during his service.  38 C.F.R. § 3.304(f).

If any additional service records, including unit histories, 
are developed showing exposure to stressful events in 
service, the appellant should be afforded a VA PTSD 
examination and medical opinion as to whether the currently 
diagnosed PTSD is related to any corroborated in-service 
stressful events.  The Joint Motion further stated that 
should evidence be developed that indicates the alleged 
mortar explosion occurred, additional nexus opinions may be 
warranted pursuant to McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice regarding the issue of 
a right ear disorder to include right ear 
hearing loss to address evidence needed to 
be presented that the right ear disability 
to include hearing loss did not pre-exist 
service or that the pre-existing 
disability was aggravated in service; and 
notice for a right ear disorder to include 
right ear hearing loss claimed to have 
been incurred in service.  The notice 
should cover both aggravation of a 
preexisting disability and direct service 
connection.  38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304, 3.306.  Also provide 
notice regarding the issue of service 
connection for a left knee disorder, 
claimed as secondary to other disorders.  
38 C.F.R. § 3.306.

2.  Provide notice of the evidence 
necessary to substantiate a claim of 
service connection for PTSD, in 
particular, the types of information that 
would be necessary to substantiate the 
occurrence of the non-combat related 
traumatic events in service claimed as 
stressors for PTSD. 

3.  Request the appellant's personnel 
records under the name he used in service 
and his current name.  

4.  Request medical treatment records for 
the appellant from Tripler Army Hospital 
from February 1952 through April 1952 
using the name that he used during service 
and his current name.  

5.  Request from NPRC service medical 
records for treatment of the appellant at 
Tripler Army Hospital from February 1952 
through April 1952 under the name that he 
used during service and his current name.  

6.  Request that the appellant furnish 
specific information regarding the claimed 
incidents in service of exposure to a 
mortar blast explosion and witnessing a 
fellow soldier falling on a live grenade 
during basic training.  Based on the 
information provided, request unit records 
from the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the stressors. 

7.  If additional information is not 
furnished by the appellant, request unit 
records from the JSRRC to verify an 
alleged mortar explosion blast during the 
period from January to April 1952 that 
involved the 45th Company, 40th Battalion, 
Hawaii Infantry Training.  If suggested by 
the JSRRC, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).

8.  Should evidence be developed that 
indicates the alleged mortar explosion 
occurred during the veteran's service, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
his claimed sinus polyps and deviated 
septum, lumbar spine disorder, cervical 
spine disorder, arthritis of the right 
knee, and arthritis of the left knee 
claimed as secondary to the right knee and 
back.  The claims folder must be reviewed 
by the examiner and the review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  The examiner should 
provide the following information:

(a)  Discuss the history, onset, and 
etiology of the appellant's claimed 
disabilities.

(b)  Is it as likely as not (50 percent 
or greater probability) that the 
appellant's claimed disabilities had 
their onset due to a mortar explosion 
in service as shown by the objective 
evidence or to service?

9.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his right ear disorder to 
include right ear hearing loss and claimed 
left ear hearing loss and tinnitus.  The 
claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  A rationale 
should be provided for all opinions 
expressed.  The examiner should provide 
the following information:

(a)  Is it at least as likely as not (50 
percent probability or greater) that the 
appellant's current right ear hearing loss 
had its onset in service to include as due 
to a claimed mortar blast?

(b) Is it at least as likely as not (50 
percent probability or greater) that the 
appellant's right ear hearing loss existed 
prior to service or was due to his right 
ear mastoidectomy or otitis media which 
pre-existed service?

(c)  If the appellant's right ear hearing 
loss pre-existed service or was due to a 
right ear disorder that pre-existed 
service, address whether the right ear 
hearing loss underwent a permanent 
increase in underlying pathology, as 
opposed to a mere temporary increase in 
symptomatology, during or as a result of 
the appellant's service.  If so, was the 
permanent increase in the underlying 
pathology due to normal progression of the 
disorder?  Aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.

(d)  If the evidence developed indicates 
the alleged mortar explosion occurred, the 
examiner should address whether current 
left ear hearing loss or tinnitus, if 
shown, are at least as likely as not (50 
percent probability or greater) to have 
had onset in service or to be due to an 
explosion during service. 

10.  If there is at least one objectively 
confirmed stressor, schedule the appellant 
for a VA PTSD examination to determine 
whether the appellant meets the criteria 
for a diagnosis of PTSD as set forth in 
the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  
The RO should indicate to the examiner 
what stressors have been verified.  The 
claims folder must be reviewed by the 
examiner and that review should be noted 
in the examination report.  A rationale 
should be provided for all opinions 
expressed.  If there is a verified 
stressor, the VA examiner should state 
whether any currently diagnosed PTSD is at 
least as likely as not (50 percent 
probability or greater) related to the 
appellant's military service, specifically 
to a confirmed stressor.  

11.  Then, readjudicate the claims with 
application of the criteria regarding 
presumption of soundness and aggravation 
of a pre-existing condition in regard to 
the appellant's claim for a right ear 
disorder to include right ear hearing 
loss.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

